                UNITED STATES DISTRICT COURT
                   DISTRICT OF CONNECTICUT

REYNOLDO RODRIGUEZ,
     Plaintiff,

v.                                   Case No. 3:15-cv-01269
                                              (RNC)


CITY OF DANBURY,
MARK BOUGHTON,
BERNARD MEEHAN,
TJ WIEDL, and
GEOFFREY HERALD,
     Defendants.

                      RULING AND ORDER

     Plaintiff Reynoldo Rodriguez brings this action for

damages and injunctive relief against the City of Danbury

(“City”); Mark Boughton in his official capacity as the

Mayor of Danbury; and Danbury Fire Department (“DFD”)

Deputy Chief Bernard Meehan, Chief TJ Wiedl, and former

Chief Geoffrey Herald in their individual capacities.   The

complaint asserts Title VII claims against the City for a

hostile work environment and disparate treatment based on

sex, race, and national origin; a Monell claim under 42

U.S.C. § 1983 alleging Boughton’s failure to take action to

investigate, remedy and prevent discrimination in violation

of the Equal Protection Clause of the Fourteenth Amendment;

and equal protection sex discrimination claims under § 1983

against Meehan, Wiedl, and Herald.   Defendants have moved


                             1
     for summary judgment.   For reasons stated below, the City’s

     motion is granted and part and denied in part as to the

     claims under Title VII and granted as to the Monell claim;

     Meehan’s motion is denied; and the motion submitted by

     Wiedl and Herald is granted.

I.   Background

          The evidence in the record, construed in the light

     most favorable to plaintiff, shows the following.

     Plaintiff identifies as Hispanic of Puerto Rican descent.

     When he joined the DFD as a firefighter in July 1987, he

     was one of only a few minority employees. 1   The DFD’s

     structure is hierarchical, with defined chains of command.

     In 1987, plaintiff’s chain of command was his Company

     Officer, his Captain, his Deputy Chief, the Assistant

     Chief, the Chief, and the Mayor. 2   He also joined the union,

     the International Association of Firefighters Local 801

     (“Union”).

          From the beginning of his career at the DFD, plaintiff

     was subjected to racial discrimination.    Lieutenant Stephen


     1 Prior to 1983, the DFD had never employed a woman or an
     African American man as a firefighter.
     2 Today, the chain of command places Assistant Chief second

     to Chief, with four Deputy Chiefs ranking below the
     Assistant. Previously, the titles of Assistant and Deputy
     Chief were reversed, with Deputy Chief being the second-
     highest rank. For consistency, I use the current titles to
     denote rank.
                                    2
Omasta questioned whether plaintiff was “an affirmative

action hire” and asked why the DFD could not “just give the

job to a white guy.”   Coworkers frequently called plaintiff

“freakin’ Puerto Rican.”   Dave Bonner and Bob Vossburgh

regularly suggested that plaintiff “go back to where [he]

came from.”   While none of these individuals was in

plaintiff’s chain of command, he reported the comments to

his Company Officer, Lieutenant Carl Freundt, with no

result.   When plaintiff asked Freundt if he should go

directly to Human Resources (“HR”) with his complaints,

Freundt responded that it was better to keep such issues

in-house.

     Firefighter Lou DeMici served as Union president from

around the time plaintiff was hired until sometime in the

last few years.   DeMici “was a card-carrying racist” who

frequently suggested that plaintiff and Steve Johnson, who

is African American, form their own union.   DeMici

repeatedly made the same statement to Steve Rogers, who is

also African American.   Throughout his employment, DeMici

regularly used racial slurs such as “spic,” “nigger,”

“beaner,” and “wetback.”   Plaintiff complained about

DeMici’s comments to Freundt without result.

     Rogers joined the DFD as a firefighter in 1999.     He

recalls hearing racial slurs from the time he started,

                              3
including “nigger” and “eggplant,” and regularly

overhearing homosexual slurs directed at plaintiff.

Individuals in the DFD also made comments to the effect

that Hispanic and black community members were “abusing the

system.”

     Sometime between 1987 and 1990, Ed Vacovetz told an

offensive joke about Puerto Ricans and skunks to plaintiff

in front of other crew members.    It is not clear if

Vacovetz was in plaintiff’s chain of command at the time;

he was not in plaintiff’s chain of command when plaintiff

was hired in 1987.   However, by July 1996, Vacovetz was

plaintiff’s Deputy Chief.   Interpreting the facts in the

light most favorable to plaintiff, Vacovetz was in

plaintiff’s chain of command at the time of this incident.

     Around 1993, plaintiff applied for a lieutenant

position.   He ranked seventh on the eligibility list. 3   The

first five people listed were eventually promoted.

Plaintiff suspected at least one of them was given an

unfair advantage, perhaps due to plaintiff’s race.

However, he never complained internally about not being

promoted from the 1993 eligibility list.




3 The parties agree the DFD follows a “rule of three” in
promotions: the Mayor has the option to appoint any of the
three highest-ranked candidates.
                               4
     The 1993 list expired in May 1995.    Another test was

conducted in January 1996, which plaintiff did not pass.

Accordingly, he was no longer eligible for a permanent

promotion to lieutenant as of early 1996.    Nevertheless,

pursuant to the Union’s Collective Bargaining Agreement,

plaintiff became Acting Lieutenant in February 1996 when a

temporary vacancy opened.    However, he lost the position in

July after the DFD manipulated rosters, moving vacancies to

other crews so that other individuals would be promoted

instead.   The Union filed a grievance with the City on

plaintiff’s behalf.   Additionally, in the fall of 1996,

plaintiff filed a pro se complaint with the Connecticut

Commission on Human Rights and Opportunities (“CHRO”) and

the Equal Employment Opportunity Commission (“EEOC”).     He

alleged discrimination based on his race (Hispanic) and

ancestry (Puerto Rican) when he lost the position of Acting

Lieutenant in July 1996.    He also referenced the previous

hiring decisions based on the 1993 eligibility list.

     After plaintiff filed the CHRO complaint, he was

accused of “playing the race card” and severely ostracized.

His peers would not eat with or talk to him.    In one

dangerous incident, plaintiff and others were fighting a

fire when, without notifying plaintiff, the rest of the

crew abandoned the house out of a fear it would collapse.

                               5
His peers’ behavior caused plaintiff so much stress he

could not sleep.   Corporation counsel for the City gave

plaintiff’s personal phone number to a local newspaper.

Reporters called plaintiff about the complaint, causing

stress in his marriage.   Ultimately, plaintiff “was just so

beat down” that he dropped the complaint.

     Plaintiff complained about the retaliation to his

chain of command, including Deputy Chief Pechaski,

Assistant Chief Peter Siecienski, and Chief Carmen Oliver.

Siecienski told him the retaliation was the result of

plaintiff’s decision to “play the race card.”   Pechaski and

Oliver simply encouraged plaintiff to get transferred to a

different crew, which he did in March 1997.   Even on his

new crew, however, the situation was not much better;

several firefighters, including Stephen Omasta and Rich

Krikorian, continued to accuse him of “playing the race

card.”   After plaintiff complained to Lieutenant Bobby

Keenan, Keenan spoke to the crew and the situation appeared

to improve somewhat.   In May 1997, however, matters again

took a turn for the worse.   Plaintiff left a cup of tea on

a table.   When he later returned and drank the tea, he

found someone had filled the cup with dish soap.   Plaintiff

became sick with vomiting, diarrhea, and a rectal bleed.

He reported the issue to Pechaski and Keenan, who sent him

                              6
home.    Plaintiff had an anxiety attack and was ultimately

hospitalized with severe depressive symptoms for several

days.    He was diagnosed with major depression, which he

attributes solely to the workplace harassment.      He reported

the soap incident to his chain of command, but does not

know if an investigation was ever performed, and no one

followed up with him about it.      Nobody would admit to

putting soap in the teacup     but Mike Brennan and Chip Daly

told him they knew it was there.      Members of the DFD

discussed the soap incident regularly and considered it a

joke.    Daly coined the term “Retching Rey” as a nickname

for plaintiff.

        In March 1998, the Mayor appointed plaintiff to his

current position, Emergency Medical Services (“EMS”)

Coordinator.    His new chain of command was the Assistant

Chief, Chief, and Mayor.     Others had applied for the

position, including Meehan and Mark Omasta, who are both

white.    After plaintiff got the appointment, Meehan lashed

out at him with ethnic insults. Meehan told plaintiff that

he got the job because he’s Hispanic and called him

“Fidel.”    Meehan also called him “angry Hispanic” many

times.    At some point between 1999 and 2005, when plaintiff

ran the Community CPR program, Meehan publicly called him a

“CPR chimp.”    Plaintiff attributes this behavior to

                                7
Meehan’s anger that someone who was Hispanic got the EMS

Coordinator job over him.

     In the late 1990s, the discriminatory comments

plaintiff experienced in the workplace shifted.    Ethnic

slurs continued but the comments were more often sexual in

nature. 4   Plaintiff attributes the shift to his CHRO

complaint, believing his coworkers thought they could not

be accused of discrimination if they made homophobic, as

opposed to racial, comments.    The “constant barrage of

homosexual taunts” included foul language such as “faggot,”

“queer,” “homo,” “rump rider,” “cum guzzler,” “dicky-

licker,” and “cocksucker” and statements that he “liked

taking it in the ass.”    Plaintiff, who identifies as

heterosexual, does not know if anyone actually perceived

him to be homosexual.    Rather, he reasons that because the

DFD is “an alpha male society,” the taunts were intended to

“demean [him] as a human being, as a man” –- “to make [him]

less than they are, to treat [him] less than they are.”

The terms were used by various firefighters whenever

plaintiff entered a room.    Plaintiff believes he was

targeted because he “wasn’t a manly man” and did not work




4 There had been some homophobic comments previously, but
they became very prevalent in the late 1990s.
                               8
on the front lines fighting fires after his promotion to

EMS Coordinator.

     In the late 1990s, Meehan began behaving in an

inappropriately sexual manner toward plaintiff.     This

included frequent attempts to hug or otherwise touch him -–

including regular requests for what Meehan called “man

hugs” -- as well as telling plaintiff he had “nice man

boobs.”   In one undated incident, Meehan grabbed

plaintiff’s pectorals from behind and ground his groin into

plaintiff while saying “[y]ou got man boobs” and “I like

you a lot.”    This behavior was ongoing from 1998 until

Chief Herald ordered Meehan to stop touching plaintiff in

January 2014.   Plaintiff has not observed Meehan treat

anyone else in the DFD this way.    Meehan’s behavior

undermined plaintiff’s self-respect and “[t]he constant

touching left [plaintiff] anxious around him.”    Plaintiff

does not know what Meehan’s motivation was, sexual or

otherwise.    Plaintiff complained verbally to Herald and

Meehan about the behavior.

     After September 11, 2001, plaintiff was placed in

charge of the HazMat team.    This assignment required more

duties than plaintiff should have had to perform as EMS

Coordinator.    Many firefighters were angry that plaintiff

was appointed to this role in place of Paul Omasta.     Soon

                               9
after his appointment, some people made comments that

plaintiff “played the race card” to get the appointment,

even though he did not apply for the position.

     Positions in the DFD are divided between “staff”

personnel (support personnel, such as the EMS Coordinator)

and “line” personnel (those who fight fires and engage in

other emergency operations).      Staff positions do not carry

rank, whereas line positions can have rank.      Nevertheless,

plaintiff believes that under the City’s ordinances, the

EMS Coordinator is entitled to rank -- perhaps the rank of

lieutenant or deputy chief.    He also believes having rank

would entitle him to additional respect, making his job

easier.    Steve Rogers agrees.    Plaintiff brought the rank

issue to the attention of Chief Siecienski in 2005 and to

Chief Herald in 2008, but staff positions are still not

entitled to rank.

     Plaintiff applied for the Drillmaster/Training Officer

position in February 2006.    Mark Omasta ranked first on the

list of applicants, Kevin Plank second, and plaintiff

third.    Mayor Boughton appointed Omasta to the position.

Plaintiff and Plank reviewed the tapes of the interviews of

the applicants and the scoring sheet and concluded that

scores had been changed in favor of Omasta.      They

challenged the outcome with the Civil Service Commission.

                                  10
They were told the ranking did not matter because the Mayor

wanted Omasta for the job.    Plaintiff believes he was not

hired for this position because of his race.      Plank and

Omasta are white.

       As soon as Omasta became Drillmaster, he began wearing

collar brass on his uniform displaying three bugles, which

represents the rank of Deputy Chief.     His action was in

contravention of the regulations because the Drillmaster

position does not have rank.    The regulations instead

permit the Drillmaster to wear a gold eagles insignia.

       Herald became Chief in April 2007. 5   Shortly

thereafter, he asked plaintiff to buy him lunch.        After the

meal, Herald began to drive aimlessly around Danbury before

stopping at an abandoned property.     Plaintiff felt very

uncomfortable.    Herald exited the car, stood in front of it

facing plaintiff, exposed himself, and urinated.

       In early November 2009, plaintiff discussed the issue

of rank insignia with Chief Herald.     Herald instructed

plaintiff and communications coordinator Pat Sniffin to

wear captain’s bars.    After plaintiff spent $500 to comply,

Herald abruptly changed his mind and told plaintiff and




5   He retired in 2014, at which point Wiedl became Chief.
                               11
Sniffin to take off the bars.    Omasta continued to wear the

Deputy Chief bugles.

     In late November 2009, plaintiff saw Herald talking to

a woman at a bar.   The woman appeared annoyed with Herald’s

advances, so when Herald stepped away, plaintiff offered

her a ride home, which she accepted.    Herald eagerly

approached plaintiff the next day to discuss the incident

and said, “Next time we can do a threesome.”    Plaintiff

thought Herald might have meant he wanted to have sex with

plaintiff.

     Meehan began calling plaintiff “half-a-day Rey”

sometime after 2009.    Plaintiff understood this to be a

racist term, implying Hispanics are lazy.    He complained

verbally to Herald.    Many other firefighters adopted the

term, and sometime between 2011 and 2015, Chief Herald

repeated the phrase in front of the whole dispatch crew.

He also used the term on other occasions, including in

front of Steve Rogers.    Rogers testified there was a

“running joke” that plaintiff was lazy, including that

Herald would call plaintiff over the intercom at 4:55 PM to

make sure he was still at work.

     Meehan falsely complained to Herald about seeing

plaintiff and Rogers’ city vehicles in locations where they

were not supposed to be around 2010 (plaintiff) and

                                12
sometime between 2011 and 2014 (Rogers).   Plaintiff

believes these complaints were racially motivated because

Meehan never complained about Omasta taking his vehicle

home when he was Drillmaster.

      In April 2011, plaintiff sought to resign as HazMat

team leader because not having rank and being subjected to

homophobic and ethnic slurs made it difficult to control a

team of twenty-five men and because the HazMat duties were

not in his job description as EMS Coordinator.   When he

attempted to resign, he told Chief Herald his resignation

was based in part on the homosexual slurs.   Herald did not

accept plaintiff’s or address his concerns, except to send

an email regarding the lack of civility in the DFD in

general.

      By 2012 or 2013, Rogers perceived plaintiff to be a

“beaten man” from “years of abuse” and from the lack of

diversity in the DFD.   Around the same time, plaintiff

found a life-sized inflatable sex doll left in his office.

Plaintiff brought it to Herald, who told him to dispose of

it.   Herald told Wiedl to investigate who had placed the

doll in plaintiff’s office, but the responsible party was

never identified.   Herald did not report the incident to

HR.



                                13
     On January 18, 2013, plaintiff, Meehan, Chief Herald,

Assistant Chief Wiedl, and three Deputy Chiefs, among

others, attended a staff meeting at City Hall.       Meehan

placed his feet in plaintiff’s lap and touched his chest,

tickling and stroking his nipple.   Plaintiff reported this

to Herald, who indicated via email he would address the

issue with Meehan.   Herald understood plaintiff to be

alleging Meehan had touched him sexually.    Nobody in

attendance reported seeing the incident.    However, Herald

testified the staff meeting took place at a long table and

he would not have been able to see what actually happened.

In response to plaintiff’s complaint, Herald directed

plaintiff to stay away from Meehan and advised him to

contact HR.   Herald did not contact HR himself. 6




6 At one point in his deposition, Herald claimed he reported
this incident to HR. However, he later stated he did not
remember whether he notified HR, his impression was Wiedl
took care of it, he did not know if Wiedl reported it to
HR, and he did not recall subjecting Meehan to any
discipline except perhaps to make him apologize to
plaintiff. Later still, Herald said the incident “was
handled in-house” and therefore he was not surprised HR’s
report about a later complaint in 2014 did not mention the
2013 incident. Wiedl claims Herald asked him to
investigate the incident, he interviewed everyone present
but nobody saw it occur, and he reported his findings to
Herald. Plaintiff alleges he contacted HR regarding the
incident and they interviewed him, but he does not know the
outcome of the investigation. Interpreting the facts in
the light most favorable to plaintiff, plaintiff’s
superiors did not notify HR of the 2013 incident and HR did
                              14
        On February 6, 2013, plaintiff emailed Chief Herald to

say he was interested in attending a training.       Herald

responded, copying Wiedl.    He wrote that if plaintiff did

not provide his supervisor with specifics as to why he

wanted to attend the training, “there is a very high

probability that the supervisor will deny the request and

not allow you to attend any activities beyond the tiny

squalid office you inhabit.    That is what I would do.       Just

saying.”    Herald stated in his deposition the “supervisor”

was Herald himself.    Plaintiff understood the email’s

reference to “the tiny squalid office [he] inhabit[s]” to

be a discriminatory comment based on his race or national

origin.

        Over the years, plaintiff submitted written complaints

to members of his chain of command complaining about how

others were treating him, including that firefighters were

acting up in his training classes.       However, none of those

complaints mentioned protected characteristics such as

race, sex, or national origin.       Rather, they often

attributed the harassment to ill will between staff

personnel and line personnel or to plaintiff’s lack of

rank.    Plaintiff explains he did not allege discrimination



not adequately investigate when plaintiff reported it
himself.
                                15
based on protected characteristics due to the severe

ostracization he faced for “playing the race card” when he

filed the 1996 CHRO complaint.       Several of the complaints

were investigated within the DFD or by HR. 7

        Plaintiff filed a CHRO complaint on April 17, 2013.

The complaint alleged he was harassed, discriminated

against in the terms and conditions of his employment, and

subjected to a hostile work environment based on his

national origin.

        Meehan continued to touch plaintiff inappropriately

around once a month in 2013.     This touching included

groping plaintiff’s chest as well as grabbing plaintiff

from behind and pretending to have sex with him.       On

January 6, 2014, Meehan entered plaintiff’s office and

stated he needed a “man hug.”     Plaintiff told Meehan not to

come behind his desk and put his leg up to block Meehan’s

path.    Meehan straddled plaintiff’s leg and repeatedly




7 The record suggests plaintiff made such written complaints
sometime in the 1980s and in 1998, February 2000, January
and October 2001, February and June 2002, March 2005, June
2011, July 2013, and June 2014. The record also includes
complaints from Rogers in 2014 and 2016 that do not
specifically allege racial discrimination. HR investigated
Rogers’s 2014 complaint and both HR and a neutral third
party investigated the 2016 complaint. The complaints
could not be substantiated. This 2016 complaint is not to
be confused with the 2016 complaint regarding Meehan’s
comment about Puerto Ricans, discussed below.
                                16
humped it.   Rogers overheard this incident, as his office

was next door to plaintiff’s. 8    He heard plaintiff say “get

off me” repeatedly and “a bunch of tussling” which “sounded

like a fight.”   Immediately after the incident, plaintiff

came to Rogers’s office and told him what happened.       Rogers

advised plaintiff to report Meehan’s behavior, but

plaintiff said it would be useless to do so.     Rogers

decided to report the incident himself.     When he told Chief

Herald and Assistant Chief Wiedl that Meehan had humped

plaintiff’s leg, Herald and Wiedl responded in unison,

“Again?”   When Rogers asked for clarification, Herald said

that Meehan “just likes touching” plaintiff, that Herald

had gotten complaints about Meehan touching plaintiff, and

that Meehan was “never going to learn.”     When Rogers told

Herald to report the incident to HR, Herald said they would

“handle this in-house.”   Rogers then threatened to write a

letter to HR himself, after which Herald agreed to report

the incident to HR.

     On January 7, 2014, plaintiff walked into the fire

station and saw Meehan sitting in a chair. 9    In front of the


8 Rogers also testified that Meehan humped Rogers in a
similar manner a few years earlier, perhaps in early 2011.
Rogers never reported that incident.
9 Plaintiff says this occurred the day after the nipple-

stroking incident in 2013, or soon thereafter. Virginia
Alosco-Werner, HR Director for the City, says plaintiff
                              17
crew, Meehan rolled his chair over to plaintiff and tried

to grope plaintiff’s groin.

     Plaintiff reported the leg-humping incident to Chief

Herald in writing on January 8.     He wrote, “This made me

feel very uncomfortable and this is not the first time

[Meehan] has behaved in this manner towards me and I want

it to stop!”    He also recalls reporting the January 7

incident to Herald.    On January 9, Rogers wrote to Herald

that he “heard [Meehan] attack [plaintiff] the other day.”

     HR investigated both the January 6 and January 7

incidents, including interviewing plaintiff and Rogers.       HR

concluded in March 2014 that it could not corroborate

plaintiff’s allegations.    Nevertheless, Meehan was required

to participate in the Employee Assistance Program (“EAP”).

Meehan has not touched plaintiff inappropriately since

January 2014.

      Rogers received the highest score on the Drillmaster

promotional examination and was sworn into the position in

April 2015.    People told Rogers they were disappointed the

Drillmaster position did not go to another firefighter.

Chief Wiedl tried to get Rogers to take a position in the



told her this occurred the day after the leg-humping
incident in 2014. In any event, it occurred in January
2013 or January 2014 and was investigated with the leg-
humping incident in 2014.
                               18
fire marshal’s office rather than the Drillmaster position.

When the Drillmaster promotional examination results were

posted on a whiteboard, showing that Rogers received by far

the highest score, someone wrote on the board, “Where’s the

REAL list?!”   Rogers overheard individuals saying he “got

black points” in his promotion and asking how “a person

like him” could “be that smart.”    Though Omasta had worn

the three-bugles insignia for years as the Drillmaster, as

soon as Rogers became Drillmaster and wore the same

insignia, Wiedl told him to remove it.

     In 2015 or 2016, Karl Drentwet referred to plaintiff

“sucking penis” and made other homophobic comments to

plaintiff.   Also in 2015 or 2016, plaintiff was in the DFD

shower when another firefighter entered the shower and

disrobed.    The shower has a single working shower head, so

only one person can shower at a time.    Plaintiff did not

think the firefighter was making a sexual advance toward

him, but he got nervous and left.    He did not complain

about the incident.   The new Union president, Jeffrey

Tomchik, made comments the next day about plaintiff and the

other firefighter being in the shower together.    In the

same time frame, Rogers heard Meehan say plaintiff got the

EMS Coordinator job to fill a quota because he is Puerto

Rican.

                               19
              On April 25, 2016, Meehan commented to Rogers and

      Johnson, “You can’t trust those Puerto Ricans.”    Rogers

      submitted a complaint about the comment in May.    Meehan

      denied making the statement.    After Johnson corroborated

      Rogers’ complaint, Chief Wiedl suspended Meehan for three

      days.    However, the suspension was rescinded after Johnson

      recanted in July 2016.    The City hired a third-party

      investigator, who could not substantiate Rogers’s

      allegation.

              Plaintiff estimates that during his employment with

      the DFD, he has been referred to as “homo” thousands of

      times; “spic,” “rump rider,” and “cum guzzler” hundreds of

      times each; “wetback” and “dicky-licker” dozens of times

      each; and “freakin’ Puerto Rican” a dozen times.    He also

      estimates people have stated he “like[s] to take it up the

      ass” hundreds of times.

              In 2016, plaintiff’s expert psychologist diagnosed him

      with moderate recurrent episodes of major depressive

      disorder.    Plaintiff was not symptomatic as of 2016 due to

      positive changes in his personal life.    However, the

      diagnosis of recurrent episodes of major depression applied

      to the preceding twenty-five years.

II.   Legal Standard

           “Summary judgment is proper only when, construing the

                                      20
evidence in the light most favorable to the non-movant,

‘there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.’”

Doninger v. Niehoff, 642 F.3d 334, 344 (2d Cir. 2011)

(quoting Fed. R. Civ. P. 56(a)).     To avoid summary

judgment, the plaintiff must point to evidence that serves

to raise a genuine dispute of material fact; conclusory

allegations, unsubstantiated speculation, or inadmissible

evidence do not suffice.     See F.D.I.C. v. Great Am. Ins.

Co., 607 F.3d 288, 292 (2d Cir. 2010); Ehrens v. Lutheran

Church, 385 F.3d 232, 235 (2d Cir. 2004).     Moreover, “[t]he

mere existence of a scintilla of evidence in support of the

[non-movant’s] position” is not enough to prevent summary

judgment.   Anderson v. Liberty Lobby, 477 U.S. 242, 252

(1986).

     “[A]dditional considerations should be taken into

account” when reviewing a motion for summary judgment in a

discrimination case.   Gallo v. Prudential Residential

Servs., Ltd. P’ship, 22 F.3d 1219, 1224 (2d Cir. 1994).       In

particular, “[a] trial court must be cautious about

granting summary judgment to an employer when . . . its

intent is at issue.”   Id.    Nevertheless, “trial courts

should not ‘treat discrimination differently from other

ultimate questions of fact.’”     Reeves v. Sanderson Plumbing

                                21
     Prods., Inc., 530 U.S. 133, 148 (2000) (quoting St. Mary’s

     Honor Ctr. v. Hicks, 509 U.S. 502, 524 (1993)).       Thus,

     “[e]ven in the discrimination context . . . , a plaintiff

     must provide more than conclusory allegations to resist a

     motion for summary judgment.”    Holcomb v. Iona Coll., 521

     F.3d 130, 137 (2d Cir. 2008); see also Abdu-Brisson v.

     Delta Air Lines, Inc., 239 F.3d 456, 466 (2d Cir. 2001)

     (“It is now beyond cavil that summary judgment may be

     appropriate even in the fact-intensive context of

     discrimination cases.”).

III. Analysis

       A. Hostile Work Environment

          Plaintiff alleges that from the beginning of his

     employment in 1987 until he filed his complaint in this

     action, members of the DFD subjected him to a hostile work

     environment based on his race or national origin and his

     sex in violation of Title VII.       The City seeks summary

     judgment on the grounds that plaintiff failed to exhaust

     administrative remedies with regard to his allegations,

     most of his allegations are untimely under the statute of

     limitations, and the timely allegations do not provide a

     basis for a jury to return a verdict in his favor.

          To prevail on his Title VII hostile work environment

     claim, plaintiff must show that (1) the workplace at DFD

                                     22
was permeated with discriminatory intimidation sufficiently

severe or pervasive to alter the conditions of his work

environment and (2) a basis exists for imputing the conduct

that created the hostile environment to the City. See Rojas

v. Roman Catholic Diocese of Rochester, 660 F.3d 98, 106

(2d Cir. 2011).   “Where reasonable jurors could disagree as

to whether alleged incidents of racial insensitivity or

harassment would have adversely altered the working

conditions of a reasonable employee, the issue of whether a

hostile work environment existed may not properly be

decided as a matter of law.”   Patterson v. Cty. of Oneida,

375 F.3d 206, 227 (2d Cir. 2004).

     As with any Title VII claim, plaintiff must prove that

the hostility he experienced was “because of” a protected

characteristic such as race, national origin, or sex; Title

VII is not a “general civility code for the American

workplace.”   Oncale v. Sundowner Offshore Servs., Inc., 523

U.S. 75, 80 (1998); see also 42 U.S.C. § 2000e-2(a).

     Racist jokes and comments, sexually harassing

behavior, and homophobic or sex-stereotyping comments may

contribute to a hostile work environment.    Schwapp v. Town

of Avon, 118 F.3d 106, 110 (2d Cir. 1997).   This is true

even when plaintiff did not hear the comments.   Id. at 111

(“The mere fact that [plaintiff] was not present when a

                               23
racially derogatory comment was made will not render that

comment irrelevant to his hostile work environment claim. .

. . [T]he fact that a plaintiff learns second-hand of a

racially derogatory comment or joke by a fellow employee or

supervisor . . . can impact the work environment.”).

     Furthermore, comments directed at Steve Rogers or

others may be relevant to the analysis.   See Williams v.

Consol. Edison Corp. of N.Y., 255 F. App’x 546, 549 (2d

Cir. 2007) (“Because a hostile work environment claim

‘focuses on the nature of the workplace environment as a

whole,’ evidence of racial and sexual harassment and

hostility beyond what is directed specifically at the

plaintiff is relevant to our analysis.”); Petrosino v. Bell

Atl., 385 F.3d 210, 222 (2d Cir. 2004) (“The fact that much

of this offensive material was not directed specifically at

[plaintiff] . . . does not, as a matter of law, preclude a

jury from finding that the conduct subjected [her] to a

hostile work environment based on her sex.”); Schwapp, 118

F.3d at 112 (including comments that did not pertain to

plaintiff’s own minority group in the hostile work

environment analysis).

        1. Exhaustion of Administrative Remedies

     Plaintiff’s CHRO/EEOC complaint specifically referred

to the protected characteristic of national origin only.

                             24
The City contends that, as a result, his hostile work

environment claim cannot be founded on sex-based

harassment. 10   I conclude that plaintiff may rely on

incidents of sex-based harassment to prove his claim.

      “[P]recise pleading is not required for Title VII

exhaustion purposes.”    Deravin v. Kerik, 335 F.3d 195, 202

(2d Cir. 2003) (citing Alvarado v. Bd. of Trs. of

Montgomery Cmty. Coll., 848 F.2d 457, 460 (4th Cir. 1988)).

Rather, “[i]t is the substance of the charge and not its

label that controls.”    Id. at 201 (quoting Alonzo v. Chase

Manhattan Bank, N.A., 25 F. Supp. 2d 455, 458 (S.D.N.Y.

1998)).

     Claims not raised in an EEOC complaint may be brought

in federal court if they are “reasonably related” to the

claims presented to the agency.      Williams v. N.Y.C. Hous.

Auth., 458 F.3d 67, 70 (2d Cir. 2006).      Claims are

“reasonably related” for this purpose “if the conduct

complained of would fall within the scope of the EEOC

investigation which can reasonably be expected to grow out

of the charge that was made.”    Id. (quoting Fitzgerald v.

Henderson, 251 F.3d 345, 359-60 (2d Cir. 2001)).

     Plaintiff’s EEOC/CHRO complaint –- which he reportedly


10Defendant does not argue plaintiff’s claims based on race
are administratively barred.
                                25
prepared himself -- stated that he had “been called

homophobic names, verbally abused, assaulted by a coworker

and . . . had signs left on my office door for the ‘girls’

bathroom” and “for the ‘secretary’ and ‘custodian.’”    At

the same time, however, he explicitly noted he “believe[d]

this harassment occurred because [he is] Hispanic.”

Similarly, the complaint described the 2013 incident when

Meehan stroked plaintiff’s chest, but also noted that

Meehan and Herald are white, implying the incident occurred

and was not properly investigated because of his national

origin. 11

     I think plaintiff’s complaint was sufficient to give

the EEOC and CHRO “adequate notice to investigate

discrimination” based on both national origin (or race) and

sex, notwithstanding plaintiff’s own representations that

these incidents occurred because he is Hispanic. The

complaint alleged a hostile work environment, which can be

based on multiple protected characteristics.   And, as just

discussed, it provided numerous examples of discriminatory

conduct relating to sex, not just national origin.

     Accordingly, instances of sex-based harassment may be

used to support plaintiff’s claim.   See Zarda v. Altitude


11Plaintiff filed this complaint in April 2013, before the
2014 leg-humping incident.
                             26
Express, Inc., 883 F.3d 100, 110-11 & n.5 (2d Cir. 2018)

(en banc) (“Because Zarda’s charge gave the [EEOC] adequate

notice to investigate discrimination on both [the basis of

sexual orientation and of gender], it is irrelevant whether

Zarda’s EEOC complaint unequivocally alleged sexual

orientation discrimination.” (internal quotation marks

omitted)), cert. granted, 139 S. Ct. 1599 (2019);

Williams, 458 F.3d at 71 (holding sex discrimination claim

to be reasonably related to retaliation claim in EEOC

complaint where plaintiff did not check the box for “sex”

in her EEOC complaint, but did include factual allegations

consistent with sex discrimination). Cf. Collins v. Univ.

of Bridgeport, 781 F. Supp. 2d 59, 64 (D. Conn. 2011)

(finding claims of discrimination in a place of public

accommodation barred where plaintiff’s CHRO complaint only

suggested employment discrimination).

        2. Statute of Limitations and Merits

     The City argues that plaintiff’s hostile work

environment claim is largely barred by Title VII’s

limitations period.   Because this question implicates the

merits, I review the statute of limitations and merits

together.

            i. Statute of Limitations

     As pertinent here, Title VII requires filing a charge

                               27
with the EEOC “within three hundred days after the alleged

unlawful employment practice occurred.”      42 U.S.C. § 2000e-

5(e)(1).    The parties agree plaintiff filed his EEOC

complaint on April 17, 2013; three hundred days earlier was

June 21, 2012.     Therefore, the City argues, plaintiff

cannot rely on any conduct before that date in bringing his

hostile work environment claim.

     The Supreme Court’s decision in National Railroad

Passenger Corp. v. Morgan is instructive on the meaning of

§ 2000e-5(e)(1).      See 536 U.S. 101 (2002).    The Court

asked, for both discrete discriminatory acts and hostile

work environment claims, “What constitutes an ‘unlawful

employment practice’ and when has that practice

‘occurred’?”    Id. at 110.    For “discrete” acts, the answer

was simple: the act “‘occurred’ on the day that it

‘happened.’”    Id.   Such acts “are not actionable if time

barred, even when they are related to acts alleged in

timely filed charges,” though an employee may “us[e] the

prior acts as background evidence in support of a timely

claim.”    Id. at 113.    Additionally, “[d]iscrete acts of

this sort, which fall outside the limitations period,

cannot be brought within it, even when undertaken pursuant

to a general policy that results in other discrete acts

occurring within the limitations period.”        Chin v. Port

                                 28
Auth. of N.Y. & N.J., 685 F.3d 135, 157 (2d Cir. 2012).

     Some of the discriminatory acts alleged in this case

are time-barred as discrete employment practices that

occurred before June 21, 2012.     These include the failure

to promote plaintiff in the 1990s and in 2006; any claims

that his complaints before June 21, 2012 were not properly

investigated; denial of rank and of the ability to wear

rank insignia, which can be construed as a failure to

promote; and Herald’s denial of plaintiff’s attempt to

resign from his HazMat responsibilities in April 2011.      See

Morgan, 536 U.S. at 114 (failure to promote and denial of

transfer); Rogers v. Fashion Inst. of Tech., No. 14-CIV-

6420 (AT), 2016 WL 889590, at *4 (S.D.N.Y. Feb. 26, 2016)

(failure to investigate); Gilbert v. Levy, No. 00-CIV-2675

(TPG), 2005 WL 1870964, at *3 (S.D.N.Y. Aug. 8, 2005)

(same).

     The timeliness of hostile work environment claims is

more complex because “[t]heir very nature involves repeated

conduct.”   Morgan, 536 U.S. at 115.    “The ‘unlawful

employment practice’ therefore cannot be said to occur on

any particular day.   It occurs over a series of days or

perhaps years and . . . a single act of harassment may not

be actionable on its own.   Such claims are based on the

cumulative effect of individual acts.”     Id.   Accordingly,

                              29
under Title VII, “[i]t does not matter . . . that some of

the component acts of the hostile work environment fall

outside the statutory time period.      Provided that an act

contributing to the claim occurs within the filing period,

the entire time period of the hostile environment may be

considered by a court for the purposes of determining

liability.”   Id. at 117.   This is true even if there is a

substantial gap in the incidents, as long as they

constitute a single “unlawful employment practice.”        Id. at

118; see also Staten v. City of New York, 726 F. App’x 40,

43 (2d Cir. 2018) (holding that claims that would otherwise

be time-barred may proceed when they “collectively

constitute one unlawful employment practice”).      This

framework is referred to as the continuing violation

doctrine.   Kimball v. Vill. of Painted Post, 737 F. App’x

564, 568 (2d Cir. 2018).

     For the continuing violation doctrine to apply, the

acts must be “part of the same actionable hostile work

environment practice.”   Morgan, 536 U.S. at 120.     “[I]f an

act [within the limitations period] had no relation to the

[earlier] acts” or was otherwise “no longer part of the

same hostile environment claim, then the employee cannot

recover for the previous acts” by reference to an act

within the limitations period.      Id. at 118.   “Separate acts

                               30
are not properly treated as part of a single hostile work

environment practice if they are ‘qualitatively different’

from one another.”   Kimball, 737 F. App’x at 568.   Rather,

the acts must be “sufficiently related.”   McGullam v. Cedar

Graphics, Inc., 609 F.3d 70, 77 (2d Cir. 2010).

     Factors to consider in determining whether separate

acts are part of a single practice include: “whether the

timely and untimely harassment is of a similar nature,”

“whether the same individuals perpetuated the harassment,”

“the frequency and temporal proximity of the acts,” and

“whether the employer took any intervening remedial

action.”   Annunziata v. Int’l Bhd. of Elec. Workers Local

Union # 363, No. 15-CV-03363 (NSR), 2018 WL 2416568, at *13

(S.D.N.Y. May 29, 2018); see also id. (collecting cases).

     In Morgan, the Supreme Court held that pre- and post-

limitations period incidents were “part of the same

actionable hostile environment claim” when they “involved

the same type of employment actions, occurred relatively

frequently, and were perpetrated by the same managers.”

536 U.S. at 120 (internal brackets omitted).   In Kimball,

by contrast, the Second Circuit found that certain pre-

limitations-period incidents could not contribute to a

hostile work environment claim because they differed

significantly in nature from the incidents within the

                              31
limitations period.     737 F. App’x at 568.

      The record contains evidence of the following

incidents in support of plaintiff’s hostile work

environment claim: 12

(1)  Racist comments from Stephen Omasta, Bonner, and
     Vossburgh in the late 1980s;
(2) DeMici’s racist comments, beginning in the late 1980s
     and continuing until DeMici retired within the last
     few years;
(3) Vacovetz’s racist joke in the late 1980s;
(4) Coworkers leaving plaintiff in a burning building in
     the late 1990s;
(5) Corporation counsel giving plaintiff’s phone number to
     a local newspaper in 1996;
(6) Retaliation from coworkers after the 1996 complaint,
     including not eating with or talking to plaintiff and
     telling him he was “playing the race card”;
(7) Siecienski telling plaintiff he had “played the race
     card” in 1997;
(8) The 1997 soap incident;
(9) Meehan’s racist comments to plaintiff between 1998 and
     2009;
(10) Meehan’s constant touching of plaintiff beginning in

12This list includes only some of the facially neutral
incidents described in the facts above. “Facially neutral
incidents may be included, of course, among the ‘totality
of the circumstances’ that courts consider in any hostile
work environment claim, so long as a reasonable fact-finder
could conclude that they were, in fact, based on sex. But
this requires some circumstantial or other basis for
inferring that incidents sex-neutral on their face were in
fact discriminatory.” Alfano v. Costello, 294 F.3d 365,
378 (2d Cir. 2002). I have included some facially neutral
incidents that arguably were in fact based on a protected
characteristic. However, for some incidents, such as
plaintiff’s many complaints about workplace disputes that
did not suggest any connection to a protected
characteristic, the record contains insufficient evidence
from which a reasonable jury could infer that the events
involved prohibited discrimination. In any event, the
record also demonstrates that many of those complaints were
sufficiently investigated.
                                32
     the late 1990s and continuing until January 2014;
(11) Comments from coworkers in 2001 that plaintiff was
     “playing the race card”;
(12) The urination incident with Herald in 2007;
(13) The “threesome” comment by Herald in 2009;
(14) Meehan’s report about plaintiff’s vehicle around 2010;
(15) Meehan’s use of the term “half-a-day Rey” beginning in
     2009;
(16) Herald’s use of the term “half-a-day Rey” sometime
     between 2011 and 2015 and his propensity to call
     plaintiff on the intercom at 4:55 PM;
(17) Meehan’s report about Rogers’s vehicle sometime
     between 2011 and 2014;
(18) The sex doll being left in plaintiff’s office in 2012
     or 2013;
(19) Meehan stroking plaintiff’s nipple in January 2013;
(20) Herald’s “tiny squalid office” email in February 2013;
(21) Meehan humping plaintiff’s leg in January 2014;
(22) Meehan attempting to grope plaintiff’s groin in
     January 2014;
(23) Racist comments Rogers faced when he was appointed
     Drillmaster in April 2015;
(24) Homophobic jokes and comments plaintiff received from
     Drentwet and Tomchik in 2015 and 2016;
(25) Meehan’s “quota” comment in 2015 or 2016;
(26) Meehan’s comment about Puerto Ricans in 2016; and
(27) Unspecified coworkers’ undated usage of various
     epithets against plaintiff, Rogers, and others.

     The first step in analyzing plaintiff’s claim is to

determine which of these acts occurred within the

limitations period -- that is, on or after June 21, 2012.

McGullam, 609 F.3d at 76 – and whether any of them can be

imputed to the City.    E.g., Duch v. Jakubek, 588 F.3d 757,

762 (2d Cir. 2009).    With regard to the latter issue, the

analysis differs depending on whether the conduct is




                               33
attributable to a supervisor or a coworker. 13

     “An employer is presumptively liable” for harassment

“by someone with supervisory (or successively higher)

authority over the plaintiff,” subject to an affirmative

defense under Faragher v. City of Boca Raton and Burlington

Industries, Inc. v. Ellerth.   Redd v. N.Y. Div. of Parole,

678 F.3d 166, 182 (2d Cir. 2012) (citing Faragher v. City

of Boca Raton, 524 U.S. 775, 807 (1998); Burlington Indus.,

Inc. v. Ellerth, 524 U.S. 742, 765 (1998)).      The

Faragher/Ellerth defense has “two necessary elements: (a)

that the employer exercised reasonable care to prevent and

correct promptly any . . . harassing behavior, and (b) that

the plaintiff employee unreasonably failed to take

advantage of any preventive or corrective opportunities

provided by the employer or to avoid harm otherwise.”       Id.

(quoting Ellerth, 524 U.S. at 765); see also Faragher, 524

U.S. at 807.

     When harassment is attributed to a coworker, the

employer is liable only for its own negligence.        Duch, 588




13The Supreme Court has provided guidance for determining
whether an employee is a “supervisor” or an “employee.”
See Vance v. Ball State Univ., 570 U.S. 421, 424 (2013).
However, defendants have not challenged supervisory
liability for any individual. Accordingly, I assume anyone
in plaintiff’s chain of command is subject to supervisory
liability.
                               34
F.3d at 762.   Plaintiff may demonstrate that the City was

negligent by showing (1) that it failed to provide a

reasonable avenue for complaint, or (2a) that it knew, or

in the exercise of reasonable care should have known, about

the harassment yet (2b) failed to take appropriate remedial

action.   Id. (citing Howley v. Town of Stratford, 217 F.3d

141, 154 (2d Cir. 2000)).

     Here, acts within the limitation period that are

attributable to a supervisor are Herald’s actions of using

the term “half-a-day Rey,” calling plaintiff on the

intercom at 4:55 PM, and sending him an email referring to

his “tiny squalid office” (#16, #20). 14   A reasonable jury

could find that each of these acts has ethnic undertones

and I cannot say they were “too trivial to contribute to a

Title VII hostile work environment claim.”    McGullam, 609

F.3d at 76 (citing Burlington N. & Santa Fe Ry. Co. v.

White, 548 U.S. 53, 68 (2006)).

     The City contends it is entitled to a Faragher/Ellerth

defense with regard to Herald’s actions.     This argument is

unavailing.    The City may be able to satisfy the first


14While plaintiff claims that Meehan -– who is not in his
chain of command -– has supervisory authority over him, the
record does not support that claim. Meehan’s rank is what
is now known as Deputy Chief. The organizational charts
provided by both parties demonstrate that this role is at
the same level as the EMS Coordinator role, not above it.
                               35
prong of the defense. 15   However, as to the second prong,

plaintiff argues he did not raise claims of race

discrimination after 1996 because of the retaliation he

experienced after filing his CHRO complaint in 1996.     He

presents significant evidence of that retaliation in the

form of his and Rogers’ testimony.    Thus, there is a

material issue of fact as to whether plaintiff had “a

credible fear that [his] complaint would not be taken

seriously or that [he] would suffer some adverse employment

action as a result of filing a complaint.”    Leopold v.

Baccarat, Inc., 239 F.3d 243, 246 (2d Cir. 2001).

Accordingly, the acts attributable to Herald within the

limitations period may be considered as part of a hostile




15An employer can generally satisfy the first prong by
demonstrating it had an antiharassment policy in place that
provided a reasonable complaint procedure. Ferraro v.
Kellwood Co., 440 F.3d 96, 102 (2d Cir. 2006). The City
has had a sexual harassment policy since at least 1986 and
currently has an “Anti-Harassment Policy and Complaint
Procedure” for its employees. The most recent version of
the policy in the record states it is intended to prevent
discrimination and harassment based on various categories
including race, national origin, gender, and sexual
orientation. The policy prohibits verbal taunting, racial
or ethnic slurs, and sexual harassment, and it provides a
complaint procedure. Under the policy, “[a] person who
feels harassed, discriminated or retaliated against may
initiate the complaint process by filing a written and
signed complaint with the Personnel Director.”
Additionally, a supervisor who becomes aware of harassment
or discrimination “should immediately report it to the
Personnel Director.”
                               36
work environment claim.

          With regard to coworker harassment, plaintiff cannot

satisfy his burden for most of the discriminatory conduct

attributable to his coworkers.       The City provided a

reasonable avenue for complaint through its antiharassment

policy.    With regard to some of the discriminatory conduct

involving coworkers, there is no evidence the City knew or

should have known about the harassment.       For example, as to

the claim about Rogers’ vehicle (#17), while plaintiff

believes Meehan’s complaints were racially motivated, no

such complaint was made to the City.       There is no reason

why Herald, on receiving Meehan’s complaint, should have

intuited the complaint was racially motivated and

disciplined Meehan accordingly.       In any event, Rogers

testified that Herald called Meehan a liar with regard to

his complaint about Rogers’ car and that Herald told Meehan

his behavior was “unacceptable” and “unprofessional.”

Meehan’s action cannot be attributed to the City. 16

     With regard to the racism Rogers was subjected to in

2015 (#23), the homophobic statements by Drentwet and

Tomchik in 2015 and 2016 (#24), and Meehan’s comment in

2015 or 2016 that plaintiff got the EMS Coordinator job


16The same analysis applies to Meehan’s complaint about
plaintiff’s vehicle (#14).
                                37
because he is Puerto Rican (#25), the record does not

suggest the City knew or should have known about the

behavior, with one exception: Rogers testified about one

instance when Drentwet made unspecified “inappropriate”

comments that Rogers brought to the attention of Drentwet’s

senior officer.   However, Rogers also testified the officer

addressed the issue.

     As to nearly all the remaining incidents occurring

after June 21, 2012, the record shows that DFD or HR

investigated the claims and took appropriate remedial

action.   This is true for the sex doll incident (#18), the

leg-humping incident (#21), the groping incident (#22), and

the comment about not trusting Puerto Ricans (#26).    In

many cases, the investigation included interviews of

witnesses and a written report.    Plaintiff characterizes

these investigations as “shams,” but provides no evidence

to support his conclusory assertions. 17

     Other acts of coworkers within the limitations period

are Meehan’s use of the term “half-a-day Rey” (#15), the

nipple-stroking incident (#19), and the general background

of derogatory comments directed at plaintiff and others


17Plaintiff submits complaints that other individuals,
nearly all of whom worked in other departments, filed
against the City in 2007 and 2008. Plaintiff makes no
effort to explain why those investigations were inadequate.
                              38
(#27). 18   Herald was aware of the term “half-a-day Rey,” as

he used it himself.    Interpreting the evidence in the light

most favorable to plaintiff, Herald was aware Meehan and

others also called plaintiff “half-a-day Rey” but failed to

do anything to remedy the problem.    Plaintiff complained to

Herald that Meehan stroked his nipple, but Herald did not

contact HR.    Furthermore, Rogers testified that individuals

of higher ranks were aware of pervasive racist commentary

against Hispanics and were only “beginning to” address it.

The City’s antiharassment policy states a supervisor

“should immediately report” harassment or discrimination to

HR upon becoming aware of it.    Herald’s failure to do so

with regard to the “half-a-day Rey” nickname and the

nipple-stroking incident, and supervisors’ previous apathy

regarding racist comments, constitute “evidence tending to

show that the [City’s] response was inadequate.”    Distasio

v. Perkin Elmer Corp., 157 F.3d 55, 65 (2d Cir. 1998).

      Accordingly, the following conduct within the

limitations period may be imputed to the City: Herald and

Meehan’s use of the term “half-a-day Rey”; Herald’s


18It is not clear whether plaintiff reported Meehan’s
touching of him during the limitations period (part of #10)
other than his reports with regard to the specific
instances detailed above. However, the record does show
that plaintiff complained to Herald about Meehan touching
him at some point.
                                39
repeated act of calling plaintiff at 4:55 PM over the

intercom to make sure he was still in the office; Meehan

stroking plaintiff’s nipple in January 2013; Herald’s “tiny

squalid office” email in February 2013; and frequent racist

comments.

     The foregoing conduct, like the pre-limitations period

conduct, includes verbal and physical abuses related to

both race or national origin as well as sex

discrimination. 19   However, the similarity of the abuses is

only one factor to consider in determining if the

challenged acts all constitute a single hostile work

environment.   As noted above, other factors include the

individuals involved, the frequency of the acts, temporal

proximity, and whether the employer took any intervening

remedial action.     Much of the pre-limitations period




19Though plaintiff has alleged conduct on the basis of both
race and sex within the limitations period, even if he had
alleged conduct related to only one protected
characteristic during this period, it would be sufficient.
See Williams, 255 F. App’x at 549 n.1 (allowing hostile
work environment claim based on both race and sex to
proceed where a gender-based incident had occurred during
the limitations period); see also Cruz v. Coach Stores,
Inc., 202 F.3d 560, 572 (2d Cir. 2000) (“Given the evidence
of both race-based and sex-based hostility, a jury could
find that Bloom’s racial harassment exacerbated the effect
of his sexually threatening behavior and vice versa.”),
superseded by statute on other grounds as stated in Johnson
v. IAC/Interactive Corp., 2 F. Supp. 3d 504, 516 (S.D.N.Y.
2014).
                                40
conduct must be eliminated based on these factors.

     The comments by Bonner, Vossburgh, and Vacovetz (#1,

#3) were made in the late 1980s -- more than twenty years

before the limitations period –- and there are no

allegations about their conduct thereafter.    Because the

comments were made decades before the limitations period by

individuals who engaged in no harassment during the

limitations period, they cannot contribute to the same

hostile work environment as acts within the limitations

period.    The same is true for the comment that plaintiff

was “playing the race card,” which Siecienski, Omasta,

Krikorian, and others made in the late 1990s and 2001 (#6,

#7, #11).    The corporation counsel appears only once in the

record; moreover, his action in the late 1990s (#5) was

remote in time and different in kind from any other

challenged act.    The 1990s incidents in which unspecified

coworkers placed plaintiff in physical danger by putting

soap in his drink (#8) and abandoning him in a burning

building (#4) are significantly different in kind from the

post-limitations period incidents, as well as temporally

distant.    Finally, coworkers’ actions of not eating or

talking to plaintiff after his 1996 complaint (#6) are also

temporally distant and there is no allegation of anything

similar during the limitations period.

                               41
      Remaining from the pre-limitations period are the

racist comments from DeMici (#2) and Meehan (#9) as well as

Meehan’s acts of touching plaintiff (#10) and Herald’s

possible sexual harassment of plaintiff in 2007 (#12) and

2009 (#13).     Conduct may contribute to a hostile work

environment only when it can be imputed to the City.       The

record does not suggest that either DeMici or Meehan has

ever been plaintiff’s supervisor, so the question is

whether the City knew, or in the exercise of reasonable

care should have known, about the harassment yet failed to

take appropriate remedial action.

      The record suggests plaintiff complained about

DeMici’s comments and Meehan’s physical behavior, with no

result.     It does not suggest, however, that he complained

about Meehan’s racist comments from the pre-limitations

period.     Accordingly, the only pre-limitations period

conduct that may be considered as part of the hostile work

environment claim are DeMici’s comments beginning in the

1980s and Meehan’s touching of plaintiff beginning in the

1990s. 20


20The City argues that even if acts before the limitations
period may be considered, any claim based upon acts before
1997 is time-barred because plaintiff filed a claim with
the EEOC and CHRO in 1996 but did not file suit within
ninety days of receiving the EEOC’s release-of-jurisdiction
notice, as required by Title VII. 42 U.S.C. § 2000e-
                                42
     ii.   The Merits

     As a result of the foregoing analysis, the

discriminatory conduct that forms the basis for plaintiff’s

hostile work environment claim consists of the following:

DeMici’s comments beginning in the 1980s; Meehan’s touching

of plaintiff beginning in the 1990s, except the specific

instances eliminated above; Herald’s conduct with regard to

the urination incident and threesomes; Herald and Meehan’s

use of the term “half-a-day Rey”; Herald’s repeated act of

calling plaintiff at 4:55 PM over the intercom to make sure

he was still in the office; Meehan stroking plaintiff’s

nipple in January 2013; Herald’s “tiny squalid office”

email in February 2013; and general racist comments.

     The next step in the analysis is to assess whether the

foregoing conduct was sufficiently severe or pervasive as

to alter the conditions of plaintiff’s employment.   Factors

to consider include the frequency of the conduct; its



5(f)(1). However, in such circumstances, only claims
identical to those named in the original complaint are
barred. See Melie v. EVCI/TCI Coll. Admin., 374 F. App’x
150, 152 (2d Cir. 2010) (citing Soso Liang Lo v. Pan Am.
World Airways, Inc., 787 F.2d 827, 828 (2d Cir. 1986) (per
curiam)). In this case, plaintiff’s 1996 complaint related
to discrimination in his loss of the position of Acting
Lieutenant and mentioned he had previously been incorrectly
denied opportunities for promotion. Such allegations are
excluded from his hostile work environment claim because
they constitute discrete acts. No other claims are barred
by the 1996 complaint.
                             43
severity; whether it was physically threatening or

humiliating, and whether it unreasonably interfered with

plaintiff’s work performance.    Weighing these factors, I

think a reasonable jury find that the conduct at issue was

sufficiently severe and pervasive as to alter the

conditions of plaintiff’s employment. 21

      With regard to physical conduct, plaintiff has

testified the Meehan’s actions were frequent.   His actions

may have been physically threatening, and they were

certainly humiliating.   His actions interfered with

plaintiff’s work performance: plaintiff testified the

touching made him anxious around Meehan.   Herald’s conduct

in connection with the urination incident could be veiwed

by the jury as demeaning.   Plaintiff has testified that it

made him uncomfortable, as did Herald’s reference to a

threesome.

     The remaining conduct involves “mere offensive

utterance[s].”   Id.   Nevertheless, they appear to have been


21Importantly, though the other challenged acts discussed
above cannot contribute directly to the hostile work
environment, they can still be considered as background
when interpreting the evidence to determine whether it
supports a hostile work environment. See Morgan, 536 U.S.
at 113 (holding that Title VII does not “bar an employee
from using . . . prior acts as background evidence in
support of a timely claim”); Distasio, 157 F.3d at 62
(holding unreported conduct may be considered as part of
“the totality of the circumstances” in determining whether
a hostile work environment existed).
                                44
frequent.    DeMici’s statements included unambiguous racial

slurs.    While Herald and Meehan’s comments are not as

clear, taking into account the background evidence of

racial slurs to which plaintiff and Rogers had been

subjected, a reasonable jury could find their comments

carried unmistakably discriminatory meaning.      A reasonable

jury could find the racial and ethnic slurs interfered with

plaintiff’s work performance by causing depression.

Accordingly, plaintiff’s hostile work environment claim on

the basis of race and national origin may proceed.

  B.     Sexual Harassment

       Plaintiff claims that Meehan’s repeated touching of

him over many years violated his right to equal protection

under the Fourteenth Amendment because it created a

sexually hostile work environment.      Plaintiff further

claims that Wiedl and Herald violated his right to equal

protection by failing to intervene in Meehan’s sexual

harassment or to properly investigate claims brought to

their attention.    I conclude that plaintiff has a triable

claim against Meehan but not the other defendants.

       “[I]ndividuals have a constitutional right under the

equal protection clause to be free from sex discrimination

in public employment.”       Annis v. Cty. of Westchester, N.Y.,

36 F.3d 251, 254 (2d Cir. 1994) (citing Davis v. Passman,

                                  45
442 U.S. 228, 234-35 (1979)).    “[H]arassment that

transcends coarse, hostile and boorish behavior can rise to

the level of a constitutional tort.”    Id. (citing

Gierlinger v. N.Y. State Police, 15 F.3d 32, 34 (2d Cir.

1994)).

     “Section 1983 sexual harassment claims that are based

on a ‘hostile environment’ theory, like [plaintiff]’s, are

governed by traditional Title VII ‘hostile environment’

jurisprudence.”    Hayut v. State Univ. of N.Y., 352 F.3d

733, 744 (2d Cir. 2003); see also Kohutka v. Town of

Hempstead, 994 F. Supp. 2d 305, 323 (E.D.N.Y. 2014)

(“Because there are no clearly articulated standards in

this Circuit with respect to hostile work environment

claims under § 1983, [the Court] must look to Title VII for

significant guidance.” (quoting Dawson v. Cty. of

Westchester, 351 F. Supp. 2d 176, 194 (S.D.N.Y. 2004)).

Accordingly, there “must be evidence that the alleged

discrimination was carried out because of sex.”    Hayut, 352

F.3d at 745.

     In the case of same-sex harassment, the Supreme Court

has provided the standard for demonstrating that

discrimination occurred because of sex.    See Oncale, 523

U.S. at 80.    Workplace harassment is not “automatically

discrimination because of sex merely because the words used

                                46
have sexual content or connotations”; rather, the inquiry

must focus on “whether members of one sex are exposed to

disadvantageous terms or conditions of employment to which

members of the other sex are not exposed.”    Id. (citation

omitted).

     Oncale outlines three potential “evidentiary route[s]”

for a plaintiff to demonstrate discrimination based on

same-sex sexual harassment.    Id. at 81.   First, a plaintiff

may show that the challenged conduct involved explicit or

implicit proposals of sexual activity, motivated by sexual

desire, which the harasser would not direct to someone of

the opposite sex because the harasser is homosexual.”     Id.

at 80.   Second, a plaintiff may show that “the harasser

[was] motivated by general hostility to the presence of”

members of his or her sex “in the workplace.”    Id.   Third,

a plaintiff could “offer direct [comparative] evidence

about how the alleged harasser treated members of both

sexes in a mixed-sex workplace.”    Id. at 80-81.

     Plaintiff relies on the first and third of these

evidentiary routes.   As to the third, he cites a deposition

that is not in the record.    Accordingly, the issue is

whether, the first route applies. 22   This is a difficult


22Plaintiff also makes the conclusory argument that a
female firefighter’s complaints would have been taken more
                               47
question, which I resolve in plaintiff’s favor.

         1. Meehan

     Meehan argues plaintiff cannot show that the alleged

behaviors were directed at him based on his sex or were

sufficiently severe or pervasive.   Alternatively, Meehan

contends he is entitled to qualified immunity.    Finally, he

raises a statute of limitations argument.   For reasons that

follow, I think each argument is unavailing, except as to

any pre-2003 behaviors, for which Meehan is entitled to

qualified immunity. 23

     Meehan has testified he is heterosexual and argues he

cannot have been motivated by sexual desire even if

plaintiff’s allegations are true.   But he repeatedly

behaved towards plaintiff in ways a reasonable person could

perceive as sexual, even after plaintiff asked him to stop.

A reasonable jury could find, on the record before the

Court, that Meehan’s behavior was sexually motivated,

notwithstanding his testimony to the contrary.

     Plaintiff alleges numerous incidents when Meehan

stroked or groped plaintiff’s chest; rubbed his groin




seriously. The record contains no evidence from which a
reasonable jury could come to that conclusion.
23 Meehan raises other arguments that are inapposite because

they do not relate to a hostile work environment theory of
liability.
                             48
against plaintiff’s leg or buttocks; or attempted to grab

plaintiff’s groin.   Meehan’s “constant touching left

[plaintiff] anxious around him.”     A reasonable jury could

find that Meehan’s actions constituted “conduct which a

reasonable person in the plaintiff’s position would find

severely hostile or abusive.”    Id. at 82; e.g., Raspardo v.

Carlone, 770 F.3d 97, 119 (2d Cir. 2014) (“We also cannot

accept [defendant]’s contention that an objectively

reasonable police officer would believe that this conduct

was not clearly sexual harassment.”).     Whether these

behaviors were sufficiently severe or pervasive to support

a hostile work environment presents a triable issue of fact

as to.

     The Second Circuit’s decision in Redd v. New York

State Division of Parole is closely on point.     See 678 F.3d

at 169.   In that Title VII case, the plaintiff alleged a

female coworker touched her breasts on three occasions over

approximately five months.   On one occasion, the behavior

occurred in front of another coworker.     Id. at 179.    The

district court granted summary judgment, finding the

conduct was not severe enough to create a hostile work

environment and the evidence did not support an inference

the coworker touched the plaintiff because she was a woman.

Id. at 172.   The Second Circuit reversed, citing numerous

                                49
factual disputes related to the severity of the behavior,

and holding that “the interpretation of whether [the

incidents] were accidental or not —- and whether or not

they were because of Redd’s sex -— were issues of fact for

the jury to decide, not issues for the court to resolve as

a matter of law.”    Id. at 181.

     A jury might well find that Meehan’s conduct was not

motivated by sexual desire.    But my role at this stage is

not to resolve issues of fact one way or the other or try

to predict what a jury will do; my role is limited to

determining whether a factual issue is genuinely disputed

so as to warrant submission to a jury.    In making this

assessment, I must view the evidence most favorably to the

plaintiff and give him the benefit of all reasonable

inferences.

     At this stage of the litigation, Meehan also cannot

sustain a qualified immunity defense with regard to

sexually harassing actions after 2003.    Qualified immunity

protects government officials from § 1983 liability “unless

the official’s conduct violated a clearly established

constitutional right.”    Pearson v. Callahan, 555 U.S. 223,

232 (2009).    It has long been established in this Circuit

that sexual harassment can constitute an equal protection

violation.    E.g., Annis, 36 F.3d at 254.   It has also been

                               50
clear since at least 2003 that sexual harassment equal

protection § 1983 claims borrow standards from Title VII.

Hayut, 352 F.3d at 744; see also Shanes-Hernandez v.

Clementoni, 99 F.3d 402 (2d Cir. 1995) (unpublished

disposition) (“[B]ecause we find that the evidence was

sufficient to sustain a jury verdict for appellee for

sexual harassment under Title VII, we necessarily find that

the sexual harassment verdict was proper under the Equal

Protection Clause.”); Petrosky v. N.Y. State Dep’t of Motor

Vehicles, 72 F. Supp. 2d 39, 56 (N.D.N.Y. 1999) (“[T]he

legal standard which governs claims of sexual harassment

based on a hostile work environment under Title VII also

governs such claims asserted under . . . the Equal

Protection Clause.” (citations omitted)).    And when Hayut

was decided, the Supreme Court had already made clear that

Title VII prohibited repeated, unwanted sexual contact,

including from a member of the same sex.    See Oncale, 523

U.S. at 75.   Accordingly, as of 2003, it was clearly

established in this Circuit that same-sex sexual harassment

could give rise to an equal protection claim under § 1983. 24


24Courts in this Circuit cite Oncale in the equal
protection context. E.g., Kalk v. Middaugh, 118 F. App’x
559, 560 (2d Cir. 2004); Munderville v. Highland Falls-Fort
Montgomery Cent. Sch. Dist., No. 06-CV-3156 (CS), 2008 WL
11424004, at *7 (S.D.N.Y. Dec. 15, 2008). But cf. Snider
v. Jefferson State Cmty. Coll., 344 F.3d 1325, 1329 (11th
                              51
Meehan implicitly concedes in his briefing that Oncale

supplies the relevant standard, arguing only that the

evidence is insufficient to support a claim under Oncale.

     Finally, Meehan argues that any acts before August 24,

2012 are barred by the statute of limitations.    See Barile

v. City of Hartford, 264 F. App’x 91, 91 (2d Cir. 2008)

(noting three-year statute of limitations for § 1983

actions in Connecticut).    But, under Morgan, “[p]rovided

that an act contributing to the claim occurs within the

filing period, the entire time period of the hostile

environment may be considered by a court for the purposes

of determining liability.”    536 U.S. at 117; see also Vega

v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 79 (2d

Cir. 2015) (“The considerations set forth by the Supreme

Court in [Morgan] apply to § 1983 employment claims as

well.”).   Plaintiff has testified to frequent touching by

Meehan from the late 1990s until 2014.    The conduct he

describes is sufficiently similar to form a pattern that

may properly be considered in its entirety.

     2. Wiedl and Herald

     Plaintiff alleges that Wiedl and Herald may be held



Cir. 2003)   (holding that qualified immunity applied where
it was not   yet clear in the Eleventh Circuit whether same-
sex sexual   harassment was a violation of the Equal
Protection   Clause).
                               52
liable for their actions with regard to Meehan’s sexual

harassment in 2013 and 2014. 25     Both Wiedl and Herald were

present during the 2013 staff meeting when Meehan allegedly

stroked plaintiff’s chest, though both denied having seen

this occur.   Herald instructed Wiedl to investigate the

incident after plaintiff reported it to him.      Wiedl did so,

and could not substantiate the allegations.      Neither Herald

nor Wiedl reported the incident to HR.      When Rogers

reported the 2014 humping incident to Wiedl and Herald,

they both indicated they were aware of Meehan’s propensity

for touching plaintiff.    Plaintiff also reported the 2014

groping incident to Herald.    Herald and Wiedl, as Chief and

Assistant Chief respectively at the time, had supervisory

authority over Meehan and everyone else employed by the

DFD.

       Herald and Wiedl move for summary judgment based on

qualified immunity. 26   The qualified immunity analysis

involves two questions: whether there was a violation of a


25 At oral argument, plaintiff’s counsel stated that this is
plaintiff’s only claim against Wiedl and Herald in their
individual capacities. Accordingly, other events such as
the 2007 urination incident, 2009 threesome incident, 2012
or 2013 sex doll incident, and various facially neutral or
racially discriminatory comments serve only as background
evidence.
26 They raise other arguments that are moot in light of

plaintiff’s concession narrowing the claims against Wiedl
and Herald.
                               53
constitutional right and whether the right was “clearly

established” at the time.      Pearson, 555 U.S. at 232.     On

the evidence in the record, no reasonable jury could find

that Wiedl or Herald’s behavior violated plaintiff’s

constitutional rights.

     “Individual liability under § 1983 in hostile work

environment claims may . . . involve supervisory

liability.”   Raspardo, 770 F.3d at 116.     While there is no

respondeat superior liability under § 1983, supervisors can

be held responsible for their own conduct when it causes a

hostile work environment. 27    Id.   To hold a supervisor

liable under § 1983, a plaintiff must show (1) “[t]he

personal involvement of [the] supervisory defendant”; (2)

“that the supervisor’s actions were the proximate cause of

the plaintiff’s constitutional deprivation”; and (3) “that

a supervisor’s behavior constituted intentional

discrimination on the basis of a protected characteristic

such as sex.”   Id. (citing Patterson, 375 F.3d at 226; Poe

v. Leonard, 282 F.3d 123, 140 (2d Cir. 2002); Colon v.


27For this reason, “[i]n a § 1983 suit . . . the term
‘supervisory liability’ is a misnomer. Absent vicarious
liability, each Government official, his or her title
notwithstanding, is only liable for his or her own
misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009).
In line with the Second Circuit, I use the term
“supervisory liability,” though with the understanding that
this form of supervisory liability is limited.
                                 54
Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)).    In cases of

sexual harassment, liability may be appropriate under

§ 1983 when a supervisor “created an environment, or at

least permitted one to exist, in which the alleged

misconduct of various [employees] under his command

flourished and produced the harm of which the plaintiff

complained.”    Gierlinger, 15 F.3d at 33.

       With regard to Wiedl, plaintiff cannot satisfy the

third prong of this test.    Even if Wiedl’s actions related

to Meehan’s alleged sexual harassment constitute sufficient

personal involvement and proximately caused plaintiff’s

injuries -– which is far from obvious, given that Wiedl

investigated the 2013 incident and reported his findings to

his superior -- plaintiff would need to show Wiedl

intentionally discriminated against him on the basis of

sex.   Two of the three evidentiary avenues for a plaintiff

to demonstrate discrimination based on same-sex sexual

harassment are closed to plaintiff; the other, sexual

desire, does not apply in this situation.    See Oncale, 523

U.S. at 79.

       Nor is the claim saved by reference to sex

stereotyping.   Discrimination based on nonconformity with

sex stereotypes can support an equal protection claim.      See

Price Waterhouse, 490 U.S. at 250-51; Back v. Hastings On

                               55
Hudson Union Free Sch. Dist., 365 F.3d 107, 117-19 (2d Cir.

2004) (applying Price Waterhouse in the equal protection

context).    But there is no evidence that Wiedl

discriminated against plaintiff in this way.    No reasonable

jury could find that Wiedl violated plaintiff’s right to

equal protection based on sex.

     The claims against Herald have more merit.    He was

personally involved in that he made the decision not to

report the 2013 nipple-stroking incident to HR.    Had he

done so, it is possible the 2014 incidents would have been

prevented.   It is not clear HR would have been able to

substantiate the 2013 claim any more than Wiedl could.

However, it is possible HR would have nonetheless ordered

Meehan to attend EAP; this was their response to the 2014

leg-humping incident, notwithstanding their inability to

corroborate that incident.    Had HR investigated in 2013 and

required Meehan to attend EAP at that time, Meehan’s

behaviors might have stopped then rather than continuing

for another year.   For purposes of this analysis, I will

assume this is sufficient to demonstrate proximate cause.

Cf. Poe, 282 F.3d at 140 (“[A]s a general proposition, [the

alleged harasser’s supervisor] may be found liable if, in

supervising [the alleged harasser], he exhibited gross

negligence or deliberate indifference to a high risk that

                               56
[the harasser] would violate [plaintiff]’s constitutional

rights, and [the supervisor]’s neglect caused [the

harasser] to violate [plaintiff]’s rights.”).

     As for the third prong, intentional discrimination,

there is evidence in the record that a reasonable jury

could construe as Herald stereotyping plaintiff as

insufficiently masculine.   For example, the urination

incident when Herald exposed himself in front of the

plaintiff may arguably reveal that Herald stereotyped

plaintiff and sought to demean him on that basis.     In

addition, a jury could find that Herald failed to intervene

appropriately after the 2013 incident because he was

discriminating against plaintiff.

     There is insufficient evidence, however, to support a

finding that Herald created a hostile work environment for

plaintiff such that he can be held individually liable.      HR

fully investigated the 2014 incidents after Herald’s

report.   This leaves the urination incident, the reference

to a threesome and the 2013 nipple-stroking occurrence.

“Usually, a single isolated instance of harassment will not

suffice to establish a hostile work environment unless it

was ‘extraordinarily severe.’”     Howley, 217 F.3d at 153

(quoting Cruz, 202 F.3d at 570).     The urination incident,

the reference to a threesome, and Herald’s decision to have

                              57
Wiedl investigate the 2013 nipple-stroking incident, rather

than reporting the incident to HR, do not meet this

standard.    Nor do they satisfy the pervasiveness standard.

Accordingly, neither Wiedl nor Herald can be held liable

for a constitutional violation.

     C.    Disparate Treatment

     Plaintiff alleges a single Title VII disparate

treatment claim against the City: discrimination based on

race, national origin, and sex when in 2006 Mark Omasta

received the promotion to Training Officer instead of him. 28

The City is entitled to summary judgment on this claim as

it is untimely.

     Under Title VII, an aggrieved employee must file

charges with the EEOC “within three hundred days after the

alleged unlawful employment practice occurred” or within

thirty days after receiving the CHRO’s release of

jurisdiction, whichever is earlier.    42 U.S.C. § 2000e-

5(e)(1).    Accordingly, plaintiff’s administrative filings

in 2013 were well beyond the statute of limitations for

occurrences in 2006.

     Plaintiff argues that equitable tolling should apply.




28Plaintiff’s responsive briefing acknowledges that other
disparate treatment allegations in the Amended Complaint do
not support a claim.
                                 58
Equitable tolling is available in Title VII cases only when

the failure to timely file is excusable because the

plaintiff was “prevented in some extraordinary way from

exercising his rights.”    Zerilli-Edelglass v. N.Y.C.

Transit Auth., 333 F.3d 74, 80 (2d Cir.) as amended (July

29, 2003).   This can happen when a “plaintiff was unaware

of his or her cause of action due to misleading conduct of

the defendant.”   Id.   For example, if “it would have been

impossible for a reasonably prudent person to learn that an

employment decision was discriminatory,” equitable tolling

might apply.   Cerbone v. Int’l Ladies’ Garment Workers’

Union, 768 F.2d 45, 49 (2d Cir. 1985) (internal brackets

omitted).    Plaintiff makes no such allegation.

      Plaintiff seeks equitable tolling on the grounds that

he faced significant retribution after his 1996 CHRO claim

and defendants have actively misled him by claiming to

conduct meaningful investigations while failing to do so.

Neither ground supports equitable tolling here.    “A

plaintiff[’s] purported fear of retaliation by an employer,

if they were to file an EEOC charge, is not a ground for

equitable tolling of the Title VII statute of limitations.”

45B Am. Jur. 2d Job Discrimination § 1167 (2019) (citing

Kirk v. Hitchcock Clinic, 261 F.3d 75 (1st Cir. 2001);

Carter v. W. Publ’g Co., 225 F.3d 1258 (11th Cir. 2000));

                               59
see also Pietri v. N.Y. State Office of Court Admin., 936

F. Supp. 2d 120, 136 n.14 (E.D.N.Y. 2013) (collecting

cases).   As for plaintiff’s claim the City misled him by

conducting inadequate investigations, plaintiff does not

explain how any such deception would be relevant to whether

he knew he had a possible cause of action.     According to

the record, the only complaint plaintiff made about the

2006 decision was to the Civil Service Commission.     If

plaintiff believed the Civil Service Commission was wrong

in its determination the City had committed no wrongdoing

in appointing Omasta, he had sufficient contemporaneous

awareness of his discrimination claim to foreclose

equitable tolling.   Accordingly, the disparate treatment

claim is time-barred.

  D.    Monell Liability

       Finally, plaintiff brings a § 1983 hostile work

environment claim against Mayor Boughton in his official

capacity.   A claim against an individual in his official

capacity is a claim against the municipality itself.     See

Burgis v. N.Y.C. Dep’t of Sanitation, 798 F.3d 63, 70 n.8

(2d Cir. 2015) (citing Patterson, 375 F.3d at 226).

Municipalities may be subjected     to § 1983 liability in

accordance with the Supreme Court’s decision in Monell v.

Department of Social Services of the City of New York, 436

                               60
U.S. 658 (1978).

     “Section 1983 ‘is not itself a source of substantive

rights,’ but merely provides ‘a method for vindicating

federal rights elsewhere conferred.’     The first step in any

such claim is to identify the specific constitutional right

allegedly infringed.”   Albright v. Oliver, 510 U.S. 266,

271 (1994) (citation omitted).     In this case, plaintiff

alleges the City violated his right to equal protection by

fostering a hostile work environment. 29

The City may not be held liable for the acts of its

employees under a theory of respondeat superior; it may be

held liable only for its own wrongs.     Cash v. Cty. of Erie,

654 F.3d 324, 333 (2d Cir. 2011).     “[I]n enacting § 1983,

Congress did not intend to impose liability on a

municipality unless deliberate action attributable to the

municipality itself is the ‘moving force’ behind the

plaintiff’s deprivation of federal rights.”     Bd. of the

Cty. Comm’rs v. Brown, 520 U.S. 397, 400 (1997).

     Thus, “plaintiff must prove that ‘action pursuant to

official municipal policy’ caused the alleged


29Accordingly, the claim is not duplicative of plaintiff’s
Title VII claim against the City. “[A] plaintiff can
assert a claim under Section 1983 if some law other than
Title VII is the source of the right alleged to have been
denied.” Saulpaugh v. Monroe Cmty. Hosp., 4 F.3d 134, 143
(2d Cir. 1993).
                              61
constitutional injury.”    Id. (quoting Connick v. Thompson,

563 U.S. 51, 60 (2011)).   More specifically, he must prove

that (1) there existed an official policy or custom, (2)

which caused him to be subjected to, 3) a deprivation of a

constitutional right.   Musso v. City of New York, No. 05-

CV-2511 (RRM), 2008 WL 3200208, at *4 (E.D.N.Y. July 24,

2008).

     Four methods exist for demonstrating an official

policy or custom.   Plaintiff may show

(1) a formal policy which is officially endorsed by the
municipality; (2) actions taken or decisions made by
government officials responsible for establishing municipal
policies which caused the alleged violation of the
plaintiff’s civil rights; (3) a practice so persistent and
widespread that it constitutes a “custom or usage” and
implies the constructive notice knowledge of policy-making
officials; or (4) a failure by official policy makers to
properly train or supervise subordinates to such an extent
that it amounts to deliberate indifference to the rights of
those with whom municipal employees will come into contact.

Albert v. City of Hartford, 529 F. Supp. 2d 311, 329 (D.

Conn. 2007) (citations and internal brackets omitted).

     Plaintiff alleges he can demonstrate a policy or

custom under the third and fourth theories.   He argues that

the Mayor was aware of the DFD’s history of racial

discrimination and had actual knowledge of four of

plaintiff’s complaints (the 1996 Union grievance and CHRO

complaint; the 2013 CHRO complaint; and the 2014 HR

investigation into the leg-humping incident), yet failed to

                               62
meaningfully investigate complaints or discipline

harassers.

     Plaintiff’s argument under both theories is

unavailing.   Regarding the fourth avenue, his argument that

the Mayor has so thoroughly failed to remedy discriminatory

behavior that the City can be held liable is unsupported.

Moreover, as shown by evidence in the record, the City has

promulgated an antiharassment policy and has undertaken to

investigate and remedy discriminatory conduct.

     The third avenue requires establishing a “custom or

usage” that becomes a de facto policy.   Plaintiff cites the

claims of other individuals, largely from other City

departments, in an attempt to show that the City is aware

of past discrimination and, by failing to remedy it, has

adopted a policy of unconstitutional behavior.    But

plaintiff makes no effort to detail how that other evidence

is relevant to his case; for example, he does not explain

why the complaint of a female firefighter regarding sexual

harassment by a male firefighter is relevant to his

complaint of sexual harassment by Meehan. 30   Moreover, he


30In 1983, the City was enjoined from using a certain
appointment method -- which involved giving “preference
points” to members of volunteer fire companies -- on the
basis it was discriminatory. Gavagan v. Danbury Civil
Serv. Comm’n, No. B-82-307, 1983 WL 510, at *9 (D. Conn.
Feb. 4, 1983). However, plaintiff’s hostile work
                              63
does not attempt to demonstrate how those other complaints

support a finding of unconstitutional behavior.       The mere

filing of a complaint does not prove a constitutional

violation.

     Plaintiff alleges that the City failed to react

appropriately to the hostile work environment he was

experiencing.   Cf. Matusick v. Erie Cty. Water Auth., 757

F.3d 31, 62-63 (2d Cir. 2014).       I have already found on

similar grounds that plaintiff’s Title VII claim against

the City may proceed in part.    It does not follow, however,

that the Monell claim also should be allowed to proceed.

E.g., Payne v. N.Y.C. Police Dep’t, 863 F. Supp. 2d 169,

189 (E.D.N.Y. 2012) (granting summary judgment to defendant

on plaintiff’s Monell claim while allowing a Title VII

hostile work environment claim to proceed and finding these

holdings “not inconsistent” because “[p]laintiff has not

offered evidence that the conduct alleged in support of his



environment claim is not based on an argument the City
inappropriately awarded preference points. Separately,
plaintiff makes much of a 1995 case brought by a former
firefighter for sexual orientation discrimination, which
the court dismissed under then-existing precedent. David
v. Local 801, Danbury Fire Fighters Ass’n, 899 F. Supp. 78,
80 (D. Conn. 1995). He argues that his peers’ awareness of
this case explains the shift from racially charged to
homophobic taunts. Even if that is so, the case cannot
help plaintiff’s Monell claim because the David court did
not find that the City had committed a constitutional
violation.
                                64
Title VII claims was pursuant to custom or usage with the

force of law”).   A Title VII hostile work environment claim

can be supported when, as here, many individual instances

of discrimination can be imputed to the City and comprise a

single violation.   A Monell claim requires more: there must

be evidence from which a jury could infer that this

violation was part of a deliberate policy on the part of

the City.   Plaintiff’s evidence is insufficient to support

that inference.   Cf. City of Oklahoma City v. Tuttle, 471

U.S. 808, 822 (1985) (“[W]here the policy relied upon is

not itself unconstitutional, considerably more proof than

the single incident will be necessary in every case to

establish both the requisite fault . . . and the causal

connection between the ‘policy’ and the constitutional

deprivation.”), abrogated in part on other grounds by

Pembaur v. City of Cincinnati, 475 U.S. 469, 477 n.5, 480-

81 (1986); Martin A. Schwartz, Section 1983 Litigation:

Claims and Defenses 7-52 (4th ed. 2015 & Supp. 2019) (“To

establish § 1983 municipal liability, the plaintiff must

establish (1) a violation of a federal right that is (2)

attributable to enforcement of a municipal policy or

practice.   These are separate issues and plaintiff must

satisfy each requirement in order to establish § 1983

municipal liability.”

                              65
           For this claim to survive, plaintiff must show that

      the City was on notice of a constitutional violation.    He

      cites the 1996 Union grievance and CHRO complaint, the 2013

      CHRO complaint, and the 2014 HR investigation.   The 1996

      grievance and complaint pertained to discrete acts rather

      than to a hostile work environment.   The 2014 investigation

      was sufficient, and no related incidents followed it.

      Finally, the record does not reveal any complaints

      following the 2013 CHRO complaint that related to the

      substance of the CHRO complaint yet were not investigated.

      Given this history, plaintiff’s Monell claim may not

      proceed.

IV.   Conclusion

           Accordingly, the City’s motion is granted in part and

      denied in part as to the claims under Title VII and granted

      as to the Monell claim; Meehan’s motion is denied, except

      to the extent that he is entitled to qualified immunity for

      acts prior to 2003; and the motion submitted by Wiedl and

      Herald is granted.

           So ordered this 30th day of September 2019.



                                    _____/s/ RNC____________
                                    Robert N. Chatigny
                               United States District Judge



                                   66
